tax_exempt_and_government_entities_division release number release date date uil code org department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx taxpayer_identification_number form tax_year s ended xxxx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org schedule no or exhibit year period ended legend org name of organization related firm name of the related for profit city state location of org issue security firm - name of security firm does the org qualify for tax exempt status under sec_501 facts org was created by the related firm related firm began to develop a mixed-use vacation resort the resort area was to consist primarily of a large hotel several distinct groupings of condominiums condos and the infrastructure and related facilities necessary to support the resort related firm decided to create extensive common areas that were carefully landscaped to attract buyers to for these condos acre parcel of beach front property as a first rate related firm in as the condominiums were built related firm created individual condo associations for each distinctive grouping of condos related firm referred to these associations as regimes these traditional style condo associations were charged with the responsibility for maintaining the exterior of their structures and the care of the common areas closely associated with their condo territory to provide coordination between the individual associations and control the maintenance of the roads streets trails lakes and other landscaped areas it was necessary for related firm to create the org to act as overseer to these areas and the individual associations org is funded with fees from the condo owners the individual condo associations collect the fees and pass them along to org org expends over of the funds that they receive for the maintenance and care and landscaping of the common areas in the org area related firm has retained control of the entire org project from it’s inception by installing favorable voting rights provisions into the organizational bylaws the bylaws state that related firm receives two votes for every vote received by the other board members the board consists of one representative from each condo association and a representative appointed by related firm in the declaration of covenants dated june xx 198x related firm clearly states that the covenant covers the acquired by related firm and included in the org project article sec_1 of acre parcel now owned and any and all land that may form 886-aev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayet schedule no or exhibit year petriod ended explanation of items department of the treasury - internal_revenue_service org the covenant states that common areas are for the common use and enjoyment of the owners and occupants of the development facts continued org incorporated on november 199x in city state the purpose of the organization is to provide an entity for the operation of and administration of the mixed use multi-phased multi-regime residential and commercial community known as org org applied for exemption under sec_501 and were denied by irs determinations in early 20xx the application was rejected based on the lack of public access org appealed the adverse determination and submitted evidence that the org area was in fact open to the public irs appeals found in favor of org and granted tax exempt status information contained on form proposed activities maintain the general common areas of the residential community make payment of common area utilities insurance street and lighting maintenance landscaping and maintenance and repair of all association owned common property publish a regular newsletter conduct social recreational and educational events in the community provide a manned entry gate for traffic control directions and assistance to both members as well as the public w k a within the association there is a hotel restaurant pools lounge shops and real_estate office open to the general_public the common areas may include but are not limited to maintenance areas roads streets parking lots parks open areas recreational amenities and walkways the association does not maintain common areas or landscape for the shops hotel restaurant lounge or pools these areas are open to the general_public membership is mandatory each owner of every unit is a mandatory member membership begins with the purchase of a unit and ceases upon sale there are no voluntary members and no membership certificate is issued financial support consists of members’ assessments cable tv fees and interest earned on reserve replacement funds org hires security firm inc to provide security personnel and guards for the entrance into the org area in sec_4 of the security handbook in form 886-acev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer schedule no ot exhibit year period ended explanation of items department of the treasury - internal_revenue_service org reference to access control the guards at the entrance have the authority to deny entry to anyone at any time financial disbursements include repair and maintenance to the common gated areas law sec_1_501_c_4_-1 states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community sec_1_501_c_4_-1 provides that social and recreational activities are not social welfare activities however if a substantial part of an organization’s activities consists of social functions for the benefit pleasure and recreation of its members it may qualify for exemption under sec_501 c if it is primarily engaged in social welfare activities sec_1_528-1 with regard to homeowner’s associations a in general - sec_528 only applies to taxable years of homeowners associations beginning after date to qualify as a homeowners_association an organization must either be a condominium_management_association or a residential_real_estate_management_association for the purposes of sec_528 and the regulations under that section the term homeowners_association shall refer only to an organization described in sec_528 cooperative housing corporations and organizations based on a similar form of ownership are not eligible to be taxed as homeowners associations as a general_rule membership in either a condominium_management_association or a residential_real_estate_management_association is confined to the developers and the owners of the units residences or lots furthermore membership in either type of association is normally required as a condition of such ownership however if the membership of an organization consists of other homeowners associations the owners of units residences or lots who are members of such other homeowners associations will be treated as the members of the organization for the purposes of the regulations under sec_528 b condominium -the term condominium means an interest_in_real_property consisting of an undivided_interest in common in a portion of a parcel of real_property which may be a fee simple estate or an estate_for_years such as a leasehold or subleasehold together with a separate interest in space in a building located on such form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended property an interest in property is not a condominium unless the undivided interests in the common elements are vested in the unit holders in addition a condominium law continued must meet the requirements of applicable state or local law relating to condominiums or horizontal property regimes c residential_real_estate_management_association -residential real_estate management associations are normally composed of owners of single-family residential units located in a subdivision development or similar area however they may also include as members owners of multiple-family dwelling units located in such area they are commonly formed to administer and enforce covenants relating to the architecture and appearance of the real_estate development as well as to perform certain maintenance duties relating to common areas d tenants -tenants will not be considered members for purposes of meeting the source_of_income test under sec_528 and sec_1_528-5 however the fact that tenants of members of a homeowners_association are permitted to be members of the association will not disqualify an association under sec_528 1‘ if it otherwise meets the requirements of sec_528 and these regulations reg sec_1_528-1 internal_revenue_code sec_501 describes civic leagues as follows civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes internal_revenue_code sec_501 states that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual internal_revenue_code sec_528 certain homeowner’s association sec_528 general_rule -a homeowners_association as defined in subsection c shall be subject_to taxation under this subtitle only to the extent provided in this section a homeowners_association shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended b tax imposed -a tax is hereby imposed for each taxable_year on the homeowners_association taxable_income of every homeowners_association such tax law continued shall be equal to percent of the homeowners_association taxable_income percent of such income in the case of a timeshare_association sec_28 homeowners_association defined -for purposes of this section - c homeowners_association -the term homeowners_association means an organization which is a condominium_management_association a residential_real_estate_management_association or a timeshare_association if - sec_28 such organization is organized and operated to provide for the acquisition construction management maintenance and care of association_property c b percent or more of the gross_income of such organization for the taxable_year consists solely of amounts received as membership dues fees or assessments from - c b i owners of residential units in the case of a condominium_management_association c b ii owners of residences or residential lots in the case of a residential_real_estate_management_association or c b iii owners of timeshare rights to use or timeshare ownership interests in association_property in the case of a timeshare_association c c percent or more of the expenditures of the organization for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property and in the case of a timeshare_association for activities provided to or on behalf of members of the association c d no part of the net_earnings of such organization inures other than by acquiring constructing or providing management maintenance and care of association_property and other than by a rebate of excess membership dues fees or assessments to the benefit of any private_shareholder_or_individual and form 886-aev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org c e such organization elects at such time and in such manner as the secretary by regulations prescribes to have this section apply for the taxable_year law continued c condominium_management_association -the term condominium_management_association means any organization meeting the requirement of subparagraph a of paragraph with respect to a condominium project substantially_all of the units of which are used by individuals for residences c residential_real_estate_management_association -the term residential_real_estate_management_association means any organization meeting the requirements of subparagraph a of paragraph with respect to a subdivision development or similar area substantially_all the lots or buildings of which may only be used by individuals for residences c timeshare_association -the term timeshare_association means any organization other than a condominium_management_association meeting the requirement of subparagraph a of paragraph if any member thereof holds a timeshare right to use or a timeshare ownership_interest in real_property constituting association_property c association_property -the term association_property means - c a property held by the organization c b property commonly held by the members of the organization c c property within the organization privately held by the members of the organization and c d property owned by a governmental_unit and used for the benefit of residents of such unit in the case of a timeshare_association such term includes property in which the timeshare_association or members of the association have rights arising out of recorded easements covenants or other recorded instruments to use property related to the timeshare project d homeowners_association taxable_income defined - form 886-a rrev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended sec_28 taxable_income defined -for purposes of this section the homeowners_association taxable_income of any organization for any taxable_year is an amount equal to the excess if any of law continued d a the gross_income for the taxable_year excluding any exempt_function_income over sec_28 the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income computed with the modifications provided in paragraph sec_28 modifications -for purposes of this subsection - d a there shall be allowed a specific deduction of dollar_figure d b no net_operating_loss_deduction shall be allowed under sec_172 and sec_528 no deduction shall be allowed under part viii of subchapter_b relating to special_deductions for corporations d exempt_function_income -for purposes of this subsection the term exempt_function_income means any amount received as membership dues fees or assessments from - d a owners of condominium housing units in the case of a condominium_management_association d b owners of real_property in the case of a residential_real_estate_management_association or d c owners of timeshare rights to use or timeshare ownership interests_in_real_property in the case of a timeshare_association 305_f2d_814 4th cir the court held that a cooperative_housing_corporation was not exempt as a social_welfare_organization under sec_501 of the code since its activities were of the nature of an economic and private cooperative undertaking form 886-acev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org revrul_69_280 states that an organization that provides specified services for the member homeowners such as exterior maintenance on walls and roofs was not exempt under sec_501 of the code the organization described in the ruling was performing services that its members would otherwise have to provide for law continued themselves it is a private cooperative enterprise for the economic benefit or convenience of the members in 305_f2d_814 it was held that a corporation that provided housing on a cooperative basis lacked the necessary requirements of an organization described in sec_501 of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole similarly in this case it was held that the organization is operated primarily for the private benefit of members and any benefits to the community were not sufficient to meet the requirement of the regulation that the organization be operated primarily for the common good and general welfare of the people of the community revrul_72_102 holds that certain nonprofit_organizations of a type usually called homeowners’ associations which are formed to administer and enforce covenants for preserving the architecture and appearance of a housing development and to maintain streets sidewalks and other non-residential non-commercial properties in the development of the type normally owned and maintained by a municipal government may qualify for exemption under sec_501 of the code revrul_74_99 modified revrul_72_102 to make clear that a homeowners’ association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 of the code satisfy the following requirements a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof private residences and as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners’ association it must not conduct activities directed to the exterior maintenance of it owns and maintains only common areas or facilities such it must engage in activities that confer benefit on revrul_74_17 holds that an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership form 886-a cev department of the treasury - internal_revenue_service page -8- form_8 a name of taxpayer schedule no or exhibit yeat period ended explanation of items department of the treasury - internal_revenue_service org assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code by virtue of the essential nature and structure of a condominium system of ownership the rights duties privileges and immunities of the members of an association of unit law continued owners in a condominium property derive from and are established by statutory and contractual provisions and are inextricably and compulsorily tied to the owner’s acquisition and enjoyment of his property in the condominium in addition condominium ownership necessarily involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners since the organization’s activities are for the private benefit of its members it cannot be said to be operated exclusively for the promotion of social welfare accordingly it does not qualify for exemption from federal_income_tax under sec_501 of the code government’s position org was created by related firm built in the org controlled area related firm created separate condominium associations for each specific grouping each association or regime as related firm called them was responsible for maintaining their own common areas as more condominiums were built it became necessary for related firm to create the master association to oversee the subordinate regimes and the maintenance of all common areas as more condominiums were in as a condominium association or a master condominium association the organization should never have received tax exempt status under any code section in commissioner v lake forest inc the court set a clear precedent that organizations that operated on a cooperative basis lacked the necessary requirements of an organization described in sec_501 of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole revrul_74_17 reiterates the points derived from lake forest and specifically states that condominium associations formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code form 886-a cev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended revrul_74_17 further states that condominium ownership necessarily involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners based on the declaration of covenants and organization by-laws which are in effect related firm since it’s inception in activities of the org project by holding over of the voting rights these favorable voting rights allow related firm development to assert a large measure of control on the subordinate associations has maintained control of the entire related firm development controls the operation and acre org project as the org project has progressed over time related firm has enjoyed a private benefit from having control_over the master association and subsequently the subordinate associations this private benefit came in the form of serving related firm commercial interests by having well-maintained roads trails and immaculately landscaped areas which had to increase the ability of related firm to sell these condominiums sec_501 specifically states that tax exempt status shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual is not open to the general_public but is rather a closed gated org community where limited access to non-condominium owners may or may not be granted as evidenced during the tour of the facilities and confirmed by reviewing the security manual used by the guards at the entrance gate access is controlled by the organization and the guards have written policies on who to let in and the discretion on who to keep out the organization is clearly not operating within the spirit of a social_welfare_organization because they are not engaged in promoting in some way the common good and general welfare of the community taxpayer’s position the organization has signed the form 6018-a agreeing to revocation of their tax exempt status the organization has elected to file forms 1120-h as required under code sec_528 for the these returns and the required_payment checks to this office for filing tax years the organization has provided and form 886-a crev department of the treasury p ty - internal_revenue_service page -10- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items org conclusion the org does not qualify for exemption under sec_501 of the code the main reason for disallowing tax exempt status is that per revrul_74_17 condominium associations do not qualify for exempt status under sec_501 secondary reasons for disallowing the continuance of tax exempt status is that there are two private benefit issues that would preclude exemption under sec_501 first the organization is a condominium association where the maintenance of common areas provides a private benefit to the individual condominium_owners as in commissioner v lake forest inc this organization provides housing on a cooperative basis which the court held to be the operation of a private self-help enterprise with only an incidental benefit to the community as a whole as such the organization cannot qualify for exemption under code sec_501 because they are operated for the private benefit of the condominium_owners and not for the common good and general welfare of the community or general_public second the organization and entire org related firm the obvious private and commercial benefit received by related firm any ancillary_benefits received by the community as a whole pale compared to the benefits enjoyed by related firm _ this control in and of itself precludes exemption based on remains under the control of area has retained voting control_over the master the developer of the org association’s board_of directors and as an extension the subordinate individual associations as the developer has never relinquished control of the common areas the maintenance of said common areas connotes a private benefit to the developer in relation to having immaculate facilities and grounds to assist in the sale of condominiums still being built based on the private benefit bestowed upon the developer the organization cannot qualify for exemption because they are operated for the private benefit of the developer as well as the condominium_owners and not for the common good and general welfare of the community or general_public a third issue that would preclude exemption is the lack of public access to org the organization restricts access to the org by allowing their form 886-a crev department of the treasury - internal_revenue_service page -11- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org gate guards to deny access to anyone they feel doesn’t belong here such a policy is in stark contrast to the provisions in code sec_501 as there is no true open public access the organization cannot qualify for exemption under code sec_501 because they are operated for the private benefit of the condominium_owners and not for the common good and general welfare of the community or general_public form 886-acev department of the treasury - internal_revenue_service page -12- department of the treasury internal_revenue_service commerce dallas texas uil org name of organization dear sir or madam this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organization’s activities were operated on a cooperative basis and lacked the necessary requirements of an organization described for a community organization and were more like an operation for a private self-help enterprise the org fails to meet the requirement for exemption under sec_501 and sec_1_501_c_4_-1 of the income_tax regulations which states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community as a result of a recent audit of your organization's activities and form_990 for the period ended december 20xx the operation is organized and operating solely as a condominium association which do not qualify for exempt status under sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after december 20xy you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations
